Citation Nr: 1140952	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy, including as due to exposure to Agent Orange (herbicides).

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2008, the Board denied the Veteran's claim of service connection for peripheral neuropathy and remanded the Veteran's claim of an increased rating in excess of 50 percent for PTSD.  The Veteran then appealed the December 2008 Board denial and in February 2010 the Court of Appeals for Veterans Claims (Court), granted a Joint Motion for Remand (JMR) that vacated the December 2008 Board decision, specifically the denial of service connection for peripheral neuropathy.  The case was then remanded to the Board and in August 2010 the Board remanded the issue of entitlement to service connection for peripheral neuropathy.

In April 2008 the Veteran testified before a Veterans Law Judge by a videoconference hearing. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal for both the issue of entitlement to service connection for peripheral neuropathy and entitlement to an increased rating in excess of 50 percent for PTSD the Veteran was notified by a September 2011 letter that the Veterans Law Judge who conducted his April 2008 hearing was no longer employed by the Board.  He was then given an opportunity to testify at another hearing in accordance with 38 C.F.R. § 20.707.  The Veteran responded in September 2011 that he wanted a new hearing at his local RO.  Because hearings by Travel Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).   

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board hearing at the local RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



